Exhibit 10.47

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 28th day
of January, 2020 by and between Rite Aid Corporation, a Delaware corporation
(the “Company”) and Andre Persaud (“Executive”).

WHEREAS, the Company desires to hire and employ Executive and Executive desires
to provide the Company with Executive’s services subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

1.          Term of Employment.

The term of Executive’s employment under this Agreement shall commence on
February 3, 2020 (the “Effective Date”) and, unless earlier terminated pursuant
to Section 5 below, shall continue for a period ending on the date that is two
(2) years following the Effective Date (the “Original Term of Employment”). The
Original Term of Employment shall be automatically renewed for successive one
(1) year terms (the “Renewal Terms”) unless at least one hundred twenty (120)
days prior to the expiration of the Original Term of Employment or any Renewal
Term, either Party notifies the other Party in writing that Executive or it is
electing to terminate this Agreement at the expiration of the then current Term
of Employment. “Term” shall mean the Original Term of Employment and all Renewal
Terms. For purposes of this Agreement, except as otherwise provided herein, the
phrases “year during the Term” or similar language shall refer to each twelve
(12) month period commencing on the Effective Date or applicable anniversaries
thereof.

2.          Position and Duties.

2.1        Generally. During the Term, Executive shall serve as Executive Vice
President, Retail (“EVP, Retail”) of the Company and shall have such officer
level duties, responsibilities and authority as are customary for such position,
and shall have such other officer level duties, responsibilities and authorities
as shall be assigned by the Company from time to time consistent with such
position. Executive shall devote Executive’s full working time, attention,
knowledge and skills faithfully and to the best of Executive’s ability, to the
duties and responsibilities assigned by the Company in furtherance of the
business affairs and activities of the Company and its subsidiaries, affiliates
and strategic partners. Executive shall report to the Chief Executive Officer of
the Company. Contemporaneously with termination of Executive’s employment with
the Company for any reason, Executive shall automatically resign from all
offices and positions Executive holds with the Company or any subsidiary without
any further action on the part of Executive or the Company.

2.2        Other Activities. Anything herein to the contrary notwithstanding,
nothing in this Agreement shall preclude the Executive from engaging in the
following activities: (i) serving on

 

 



1




the board of directors of one (1) other entity or the boards of a reasonable
number of trade associations and/or charitable organizations, in each case
subject to the Company’s advance approval which shall not be unreasonably
withheld, (ii) engaging in charitable activities and community affairs, and
(iii) managing Executive’s personal investments and affairs, provided that
Executive’s activities pursuant to clauses (i), (ii) or (iii) do not violate
Sections 6 or 7 below or materially interfere with the proper performance of
Executive’s duties and responsibilities under this Agreement. Executive shall at
all times be subject to, observe and carry out such rules, regulations,
policies, directions, and restrictions as the Company may from time to time
establish for officers of the Company or employees generally.

3.          Compensation.

3.1        Base Salary. During the Term, as compensation for Executive’s
services hereunder, Executive shall receive a salary at the annualized rate of
four hundred and seventy-five thousand dollars ($475,000) per year, subject to
annual review for increase by the Board of Directors of the Company (the
“Board”) or its designee  (“Base Salary” as may be adjusted from time to time),
which shall be paid in accordance with the Company’s normal payroll practices
and procedures, less such deductions or offsets required by applicable law or
otherwise authorized by Executive.

3.2        Annual Performance Bonus.  Executive shall participate each fiscal
year during the Term in the annual bonus plan for each fiscal year, as
applicable, as adopted and approved by the Company from time to time.
Executive’s annual target bonus opportunity pursuant to such plan (the “Annual
Target Bonus”) shall equal 50% of the Base Salary in effect for Executive as of
the beginning of such fiscal year; provided that for the current fiscal year in
which the Effective Date falls, the 50% shall apply beginning with the fiscal
period (month) in which the Effective Date falls, through the balance of such
fiscal year. Payment of any annual performance bonus earned shall be made in
accordance with the terms of the Company’s annual bonus plan as in effect for
the year for which the bonus is earned.

3.3        Equity Awards.

(a)         Participation in the LTIP.  Executive will be eligible to
participate during the Term in the Rite Aid Corporation 2014 Omnibus Equity plan
and any successor plan  (the “LTIP”). Executive’s target long term incentive
opportunity under the LTIP shall be one hundred and twenty-five percent (125%)
of Executive’s Base Salary. In the discretion of the Board, on each regular
grant date occurring during the Term, Executive will be granted long-term
incentive awards under the LTIP valued at target at one hundred and twenty-five
percent (125%) of Base Salary calculated in a manner consistent with and
containing the same terms and conditions as other senior executives of the
Company generally, which shall be in the sole discretion of the Board.

(b)         Inducement Award of Restricted Stock.  As an inducement to commence
serving as EVP, Retail of the Company, on the Effective Date, Executive will be
granted a number of shares of restricted Rite Aid Common Stock (the “Inducement
Restricted Stock”), par value $1.00 per share (“Rite Aid Stock”) determined by
dividing $225,000 by the closing price of a share of Rite Aid Stock on the
Effective Date.  The vesting restrictions on the





2




Inducement Restricted Stock shall lapse as to one-third (1/3) of the shares on
each of the first three (3) anniversaries from the Effective Date, subject only
to continued service on each applicable vesting date, and the award of
Inducement Restricted Stock shall otherwise be subject to the terms of the LTIP
and the award agreement provided to Executive.

4.          Additional Benefits.

4.1        Employee Benefits. During the Term, Executive shall be eligible to
participate in the employee benefit plans (including, but not limited to
medical, dental and life insurance plans, short-term and long-term disability
coverage and 401(k) plans) in which senior executive employees of the Company
are generally eligible to participate, subject to satisfaction of any
eligibility requirements and the other generally applicable terms of such plans.
Nothing in this Agreement shall prevent the Company from amending or terminating
any employee benefit plans of the Company from time to time as the Company deems
appropriate.

4.2        Expenses. During the Term, the Company shall reimburse Executive for
any expenses reasonably incurred by Executive in furtherance of Executive’s
duties hereunder, including without limitation, travel, meals and
accommodations, upon submission of vouchers or receipts and in compliance with
such rules and policies relating thereto as the Company may from time to time
adopt or as may be required in order to permit such payments to be taken as
proper deductions by the Company or any subsidiary under the Internal Revenue
Code of 1986, as amended, and the rules and regulations adopted pursuant thereto
now or hereafter in effect (the “Code”).

4.3        Automobile Allowance. During the Term, the Company shall provide
Executive with an automobile allowance of $1,000.00 per month.

4.4        Annual Financial Planning Allowance. During the Term, the Company
shall provide Executive with an annual financial planning allowance in the
amount of $5,000.00.

4.5        Travel Stipend and Relocation.  During the initial eighteen (18)
month period following the Effective Date, the Company shall provide Executive
with a travel stipend in the amount of $5,000 per month for his use in
connection with transportation, commuting and lodging.  Following such eighteen
(18) month period, Executive shall participate in the Company’s relocation
program for executives, as in effect from time to time, to assist Executive with
his relocation to [the Harrisburg, Pennsylvania area] (including moving and
house hunting expenses and other direct costs incurred in connection with such
relocation).

4.6        Indemnification. The Company shall (a) indemnify and hold Executive
harmless, to the full extent permitted under applicable law, for, from and
against any and all losses, claims, costs, expenses, damages, liabilities or
actions (including security holder actions, in respect thereof) relating to or
arising out of the Executive’s employment with and service as an officer of the
Company, and (b) pay all reasonable costs, expenses and attorney’s fees incurred
by Executive in connection with or relating to the defense of any such loss,
claim, cost, expense, damage, liability or action, subject to Executive’s
undertaking to repay in the event it is ultimately determined that Executive is
not entitled to be indemnified by the Company. Following termination (except for
termination by the Company for Cause) of the Executive’s





3




employment or service with the Company or any subsidiaries or affiliates of the
Company, the Company shall cause any director and officer liability insurance
policies applicable to the Executive prior to such termination to remain in
effect for six (6) years following the date of termination of employment.

5.          Termination.

5.1        Termination of Executive’s Employment by the Company for Cause. The
Company may terminate Executive’s employment hereunder for Cause (as defined
below). Such termination shall be effected by written notice thereof delivered
by the Company to Executive, indicating in reasonable detail the specific facts
and circumstances alleged to provide a basis for such termination and the
specific provisions of this Agreement on which the Company relies, and shall be
effective as of the date of such notice in accordance with Section 12 hereof.
“Cause” shall mean (i) Executive’s willful failure to perform the lawful duties
or responsibilities of his position with the Company or any subsidiary, or
failure to timely carry out any lawful and reasonable directive of the Chief
Executive Officer of Rite Aid; (ii) Executive’s misappropriation of any funds or
property of the Company or any subsidiary; (iii) conduct by Executive which is a
violation of Company policy or which materially interferes with Executive’s
ability to perform his duties; (iv) Executive’s engaging in conduct
constituting, or which could reasonably constitute, unlawful harassment or which
gives rise to, or which could reasonably give rise to, an actual or perceived
conflict of interest; (v) the commission by Executive of an act of fraud or
dishonesty toward the Company or any subsidiary; (vi) Executive’s willful
misconduct or gross negligence which demonstrably damages or injures the Company
or the Company’s reputation; (vii) Executive is convicted of or pleads guilty to
a misdemeanor involving moral turpitude or any felony; or (viii) the use or
imparting by Executive of any confidential or proprietary information of the
Company or any subsidiary or any other violation of an agreement with the
Company (including this Agreement) providing for confidentiality,
non-competition and other restrictive covenants.

5.2        Compensation upon Termination by the Company for Cause or by
Executive without Good Reason. In the event of Executive’s termination of
employment (i) by the Company for Cause or (ii) by Executive voluntarily without
Good Reason:

(a)         Executive shall be entitled to receive (i) all amounts of accrued
but unpaid Base Salary through the effective date of such termination, (ii)
reimbursement for expenses incurred by Executive through the date of notice of
such termination, to the extent otherwise provided under Section 4.2 above, and
(iii) all other vested payments and benefits to which Executive may otherwise be
entitled pursuant to the terms of the applicable benefit plan or arrangement
through the effective date of such termination ((i), (ii) and (iii)
collectively, the “Accrued Benefits”). All other rights of Executive (and,
except as provided in Section 5.6 below, all obligations of the Company)
hereunder in connection with Executive’s employment with the Company shall
terminate effective as of the date of such termination of employment and
Executive shall not be entitled to any payments or benefits not specifically
described in this subsection (a) or (b) below.

(b)         Any portion of any restricted stock or any other equity incentive
awards as to which the restrictions have not lapsed or as to which any other
conditions set forth in this





4




Agreement or the applicable award agreement shall not have been satisfied prior
to the date of termination shall be forfeited as of the date of termination date
and any portion of Executive’s stock options that have vested and become
exercisable prior to the date of termination shall remain exercisable for a
period of ninety (90) days following the date of termination of employment (or,
such later date as may be permitted by the relevant stock option or equity plan,
or, if earlier, until the expiration of the respective terms of the options),
whereupon all such options shall terminate; provided,  however, in the event of
termination of Executive by the Company for Cause, any stock options that have
not been exercised prior to the date of termination shall immediately terminate
as of such date.

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon a thirty (30) day notice to the Company or such
earlier date as the Company determines in its discretion and designates in
writing. A termination of Executive’s employment by the Company for Cause or by
the Executive other than for Good Reason shall not constitute a breach of this
Agreement.

5.3        Compensation upon Termination of Executive’s Employment by the
Company Other Than for Cause or by Executive for Good Reason. Executive’s
employment hereunder may be terminated by the Company other than for Cause or by
Executive for Good Reason. In the event that Executive’s employment hereunder is
terminated by the Company other than for Cause or by Executive for Good Reason:

(a)         Executive shall be entitled to receive (i) the Accrued Benefits,
(ii) an amount equal to two  (2) times the Executive’s then Base Salary as of
the date of termination of employment, such amount payable in equal installments
pursuant to the Company’s standard payroll procedures for management employees
over a period of two  (2) years following the date that the release of claims
(referred to below) becomes irrevocable (provided, if as of the date of
termination the release of claims could become irrevocable in either of two
taxable years of Executive, payments shall not commence before the first day of
the later such taxable year), and (iii) with respect to health insurance
coverage, the cost of COBRA benefits to Executive and his immediate family for a
period of eighteen (18) months following the date of termination of employment,
with such COBRA coverage running coextensively with the reimbursement of such
costs.

(b)         The stock option awards held by Executive shall vest and become
immediately exercisable and the restrictions with respect to any awards of
non-performance based restricted stock (“Restricted Stock”) shall lapse, in each
case to the extent such options would otherwise have become vested and
exercisable (or such restrictions would have lapsed) had Executive remained in
the employ of the Company for a period of one  (1) year following the date of
termination. Such portion of Executive’s stock options (together with any
portion of Executive’s stock options that have vested and become exercisable
prior to the date of termination) shall remain exercisable for a period of
ninety (90) days following the date of termination of employment (or, such later
date as may be permitted by the relevant stock option or equity plan, or, if
earlier, until the expiration of the respective terms of the options), whereupon
all such options shall terminate. Any remaining portion of Executive’s stock
options that have not vested (or deemed to have vested) as of the date of
termination shall terminate as of





5




such date; and all shares of Restricted Stock as to which the restrictions shall
not have lapsed as of the date of termination shall be forfeited as of such
date.

(c)         If a termination pursuant to Section 5.3 of the Agreement occurs
following the start of the Company’s fiscal year, Executive shall also be
entitled to receive, to the extent not previously paid (which shall be paid at
the same time paid to other eligible participants in the bonus plan and
following determination by the Compensation Committee (or the Board) that the
Company has achieved or exceeded its annual performance targets for the fiscal
year), a pro rata annual bonus determined by multiplying the performance level
achieved (relative to Executive’s Annual Target Bonus amount) by the fraction
(x) the numerator of which is the number of days between the beginning of the
then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive shall also receive
any unpaid annual bonus earned for any completed fiscal year preceding the date
of termination.

(d)         All other rights of Executive (and, except as provided in Section
5.6 below, all obligations of the Company) hereunder in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in 5.3(a) through (c).

Any termination of employment pursuant to this Section 5.3 shall be effective
upon a thirty (30) day notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay Executive’s Base
Salary for some or all of the notice period in lieu of notice. A termination of
Executive’s employment by the Company other than for Cause or by the Executive
for Good Reason shall not constitute a breach of this Agreement. To be eligible
for the payment, benefits and stock rights described in Section 5.3(a)(ii) and
(iii), (b) and (c) above, Executive must execute within sixty (60) days of the
date of termination, not revoke, and abide by a release (which shall be
substantially in the form attached hereto as Appendix A) of all claims,
cooperate with the Company in the event of litigation and fully comply with
Executive’s obligations under Sections 6 and 7 below.

5.4        Definition of Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one of the following:

(a)         the assignment to Executive of any duties or responsibilities
materially inconsistent with Executive’s status and position as EVP, Retail of
the Company or any material adverse change in Executive’s title or reporting
relationships; or

(b)         any decrease in Executive’s then Base Salary to which Executive has
not agreed to in writing; or

(c)         a material breach by the Company of this Agreement;

provided,  however, that Executive has provided written notice (which shall set
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason and the specific provisions of this Agreement on which Executive
relies) to the Company of the existence of any condition described in any one of
the subparagraphs (a), (b), or (c) within thirty (30) days of the initial
existence of such condition, and the Company has not cured the condition





6




within thirty (30) days of the receipt of such notice. Any termination of
employment by Executive for Good Reason pursuant to Section 5.3 must occur no
later than the date that is the three (3) month anniversary of the initial
existence of the condition giving rise to the termination right.

5.5        Compensation upon Termination of Executive’s Employment by Reason of
Executive’s Death or Total Disability. In the event that Executive’s employment
with the Company is terminated by reason of Executive’s death or Total
Disability (as defined below), subject to the requirements of applicable law:

(a)         Executive or Executive’s estate, as the case may be, shall be
entitled to receive (i) the Accrued Benefits, (ii) any other benefits payable
under the then current disability and/or death benefit plans, as applicable, in
which Executive is a participant and (iii) continued health insurance coverage
for Executive and/or Executive’s immediate family, as applicable (or
reimbursement to the Executive for the cost of purchasing health insurance
coverage substantially comparable to the coverage provided by the Company,
excepting payments for such periods that the Company provides such coverage) for
a period of one (1) year following the date of death or Total Disability as the
case may be. Executive or Executive’s estate shall also be entitled to receive,
at the same time as is paid to other eligible participants in the bonus plan,
following determination by the Compensation Committee (or the Board) of the
Company’s performance under the applicable annual performance goals for the
fiscal year, a pro rata annual bonus determined by multiplying the performance
level achieved (relative to Executive’s Annual Target Bonus amount) by the
fraction (x) the numerator of which is the number of days between the beginning
of the then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive or Executive’s
estate shall also be entitled to any unpaid annual bonus earned for any
completed fiscal year preceding the date of termination.

(b)         All stock option awards held by Executive shall vest and become
immediately exercisable and the restrictions with respect to any awards of
Restricted Stock shall lapse, in each case to the extent such options would
otherwise have become vested and exercisable (or such restrictions would have
lapsed) had Executive remained in the employ of the Company for a period of one
(1) year following the date of death or Total Disability as the case may be.
Such portion of Executive’s stock options (together with any portion of
Executive’s stock options that have vested and become exercisable prior to the
date of termination) shall remain exercisable for a period of ninety (90) days
following the date of termination of employment (or, such later date as may be
permitted by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not vested (or deemed to have vested) as of the date of termination shall
terminate as of such date; and all shares of Restricted Stock as to which the
restrictions shall not have lapsed (after application of this Section 5.5(b)) as
of the date of termination shall be forfeited as of such date.

(c)         All other rights of Executive (and, except as provided in Section
5.6 below, all obligations of the Company) hereunder in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and





7




Executive shall not be entitled to any payments or benefits not specifically
described in Section 5.5(a) and (b).

“Total Disability” shall mean any physical or mental disability that has
prevented Executive from (a)(i) performing one or more of the essential
functions of Executive’s position for a period of not less than ninety (90) days
in any twelve (12) month period and (ii) which is expected to be of permanent or
indeterminate duration but expected to last at least twelve (12) continuous
months or result in death of the Executive as determined (y) by a physician
selected by the Company or its insurer or (z) pursuant to the Company’s benefit
programs; or (b) reporting to work for ninety (90) or more consecutive business
days and being unable to engage in any substantial activity.

5.6        Survival. In the event of any termination of Executive’s employment
or expiration of the Term, Executive and the Company nevertheless shall continue
to be bound by the terms and conditions of this Agreement, including without
limitation, those set forth in Section 4.6 and Sections 5 through 10 hereof,
which shall survive the expiration of the Term, to the extent necessary to
enable them to enforce their respective rights pursuant to the Agreement.

5.7        Change in Control Best Payments Determination. Any other provision of
this Agreement to the contrary notwithstanding, if any portion of any payment or
benefit under this Agreement either individually or in conjunction with any
payment or benefit under any other plan, agreement or arrangement (all such
payments and benefits, the “Total Payments”) would constitute an “excess
parachute payment” within the meaning of Internal Revenue Code Section 280G,
that is subject to the tax imposed by Section 4999 of such Code (the “Excise
Tax”), then the Total Payments to be made to Executive shall be reduced, but
only to the extent that Executive would retain a greater amount on an after-tax
basis than he would retain absent such reduction, such that the value of the
Total Payments that Executive is entitled to receive shall be $1 less than the
maximum amount which the Executive may receive without becoming subject to the
Excise Tax. For purposes of this Section 5.7, the determination of whichever
amount is greater on an after-tax basis shall be (x) based on maximum federal,
state and local income and employment tax rates and the Excise Tax that would be
imposed on Executive and (y) made at the Company’s expense by independent
accountants selected by the Company and Executive (which may be the Company’s
income tax return preparers if Executive so agrees) which determination shall be
binding on both Executive and the Company. Any such reduction as may apply under
this Section 5.7 shall be applied in the following order: (i) payments that are
payable in cash the full amount of which are treated as parachute payments under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity the full amount of which are treated as
parachute payments under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will next be reduced pro-rata.





8




5.8        No Other Severance or Termination Benefits. Except as expressly set
forth herein, Executive shall not be entitled to damages or to any severance or
other benefits upon termination of employment with the Company under any
circumstances and for any or no reason, including, but not limited to any
severance pay under any Company severance plan, policy or practice.

6.          Protection of Confidential Information.

Executive acknowledges that during the course of Executive’s employment with the
Company, its subsidiaries, affiliates and strategic partners, Executive will be
exposed to documents and other information regarding the confidential affairs of
the Company, its subsidiaries, affiliates and strategic partners, including
without limitation, information about their past, present and future financial
condition, pricing strategy, prices, suppliers, cost information, business and
marketing plans, the markets for their products, key personnel, past, present or
future actual or threatened litigation, trade secrets, and other intellectual
property, current and prospective customer lists, operational methods,
acquisition plans, prospects, plans for future development and other business
affairs and information about the Company and its subsidiaries, affiliates and
strategic partners not readily available to the public (the “Confidential
Information”).  Executive further acknowledges that the services to be performed
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character. In recognition of the foregoing, Executive covenants and
agrees as follows:

6.1        No Disclosure or Use of Confidential Information.  At no time shall
Executive ever divulge, disclose, or otherwise use any Confidential Information
(other than as necessary to perform his duties under this Agreement and in
furtherance of the Company’s best interests), unless and until such information
is readily available in the public domain by reason other than Executive’s
disclosure or use thereof in violation of the first clause of this Section
6.1.  Executive acknowledges that Company is the owner of, and that Executive
has no rights to, any trade secrets, patents, copyrights, trademarks, know-how
or similar rights of any type, including any modifications or improvements to
any work or other property developed, created or worked on by Executive during
his employment with the Company.

6.2        Return of Company Property, Records and Files.  Upon the termination
of Executive’s employment at any time and for any reason, or at any other time
the Board may so direct, Executive shall promptly deliver to the Company’s
offices in Harrisburg, Pennsylvania all of the property and equipment of the
Company, its subsidiaries, affiliates and strategic partners (including any cell
phones, pagers, credit cards, personal computers, etc.) and any and all
documents, records, and files, including any notes, memoranda, customer lists,
reports or any and all other documents, including any copies thereof, whether in
hard copy form or on a computer disk or hard drive, which relate to the Company,
its subsidiaries, affiliates, strategic partners, successors or assigns, and/or
their respective past and present officers, directors, employees or consultants
(collectively, the “Company Property, Records and Files”); it being expressly
understood that, upon termination of Executive’s employment at any time and for
any reason, Executive shall not be authorized to retain any of the Company
Property, Records and Files, any copies thereof or excerpts
therefrom.  Executive further agrees that Executive shall permanently delete any
Company Property, Records and Files which cannot be returned to the





9




Company in their entirety (including any such Company Property, Records or Files
on a cloud storage system).

7.          Noncompetition and Other Matters.

7.1        Noncompetition.  During Executive’s employment with the Company and
during the twelve (12) month period following the termination of Executive’s
employment with the Company for any reason (the “Restricted Period”), Executive
will not, directly or indirectly, engage in Competition with the Company or any
of its subsidiaries in the Restricted Area (as defined below).  “Competition”
shall mean engaging in any activity for a Competitor of the Company or any of
its subsidiaries, with or without compensation, whether as a principal, agent,
partner, officer, director, employee, advisor, independent contractor, investor,
consultant or stockholder (except as a less than five percent (5%) shareholder
of a publicly traded company) or otherwise.  A “Competitor” shall mean any
person, corporation or other entity and its parents, subsidiaries, affiliates
and assigns, (collectively, a “Person”) that engages, or is preparing to engage,
in the same or substantially similar business as one or more business units of
the Company or its subsidiaries.  As of the Effective Date, it is understood
that the Company’s business units include:  (1) pharmacy benefits management
(“PBM”), including the administration of pharmacy benefits for businesses,
government agencies or health plans; mail order pharmacy; specialty pharmacy and
Medicare Part D services; (2) the sale of prescription drugs either at retail or
over the internet; and (3) retail health care (“RediClinic”).  It is understood
and agreed that PBM competitors include, but are not limited to, CVS Health,
Express Scripts and Optum, as well as health plans or insurers that provide PBM
services.  It is also understood and agreed that retail pharmacy competitors
include any individual or entity that sells or has imminent plans to sell
prescription drugs, including but not limited to, drugstore companies such as
Walgreens Boots Alliance and CVS Health; mass merchants such as Wal-Mart Stores,
Inc. and Target Corp.; and food/drug combinations such as Kroger Co., Albertsons
LLC and Ahold USA.  It is understood and agreed that RediClinic competitors
include, but are not limited to, Walgreen’s Take Care Clinics, CVS Health’s
Minute Clinics and The Little Clinic. During Executive’s employment by the
Company or one of its subsidiaries and during the Restricted Period, Executive
will not directly or indirectly, engage in any activity that involves providing
audit review or other consulting or advisory services with respect to any
relationship between the Company and any third party.  The “Restricted Area”
means those states within the United States in which the Company, including its
subsidiaries, maintains retail stores, including the District of Columbia and
Puerto Rico if applicable.

7.2        Noninterference.  During the Restricted Period, Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
officer, director, employee, agent or consultant of the Company or any of its
subsidiaries, affiliates, strategic partners, successors or assigns to terminate
his, her or its employment or other relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns for the
purpose of associating with any Competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
any such person or entity to leave or sever his, her or its employment or other
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any other reason.





10




7.3        Nonsolicitation.  During the Restricted Period, Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
customers, clients, vendors, suppliers or consultants then under contract to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns, to terminate, limit or otherwise modify his, her or its relationship
with the Company or its subsidiaries, affiliates, strategic partners, successors
or assigns, for the purpose of associating with any Competitor of the Company or
its subsidiaries, affiliates, strategic partners, successors or assigns, or
otherwise encourage such customers, clients, vendors, suppliers or consultants
then under contract to terminate his, her or its relationship with the Company
or its subsidiaries, affiliates, strategic partners, successors or assigns for
any reason.  During the Restricted Period, Executive shall not hire, either
directly or through any employee, agent or representative, any person known by
Executive to be (or to have been) a field and corporate management employee of
the Company or any subsidiary or any such person who was employed by the Company
or any subsidiary within 180 days of such hiring.

7.4        Permitted Disclosures.  Pursuant to 18 U.S.C. § 1833(b), Executive
understands that Executive will not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret of
the Company that (a) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to Executive’s attorney
and (ii) solely for the purpose of reporting or investigating a suspected
violation of law; or (b) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding.  Executive understands that if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal, and (y) does not disclose the trade secret, except pursuant to court
order.  Nothing in this Agreement, or any other agreement that Executive has
with the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section.  Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from (A)
making any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company; or (B) responding to a valid subpoena, court order or similar legal
process; provided, however, that prior to making any such disclosure pursuant to
this Section 1.3(B), Executive shall provide the Company with written notice of
the subpoena, court order or similar legal process sufficiently in advance of
such disclosure to afford the Company a reasonable opportunity to challenge the
subpoena, court order or similar legal process.

7.5        Non-Disparagement.  During the Term and at all times thereafter,
regardless of the reason for termination, Executive will not make any negative
comments or disparaging remarks, in writing, orally or electronically
(“Disparaging Remarks”), about the Company, its affiliates and subsidiaries, and
their respective products and services.  The Company shall not make, and shall
instruct the members of its senior management team not to make, for as long as
such individuals remain employed with the Company, any Disparaging Remarks about
Executive; provided, however, that nothing in this Section 7.5 shall prohibit
the Company or Executive from (a) making truthful and accurate statements or
disclosures that are required by applicable law or legal process; (b) making any
voluntary disclosure of information or documents concerning possible violations
of law to any governmental agency or legislative





11




body, or any self-regulatory organization; or (c) exercising protected rights to
the extent that such rights, by law, cannot be waived by agreement.

8.          Rights and Remedies upon Breach.

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity:

8.1        Specific Performance.  The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction by
injunctive decree or otherwise (without the necessity of posting a bond), it
being agreed that any breach or threatened breach of the Restrictive Covenants
would cause irreparable injury to the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns and that money damages would not
provide an adequate remedy to the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns.

8.2        Accounting.  The right and remedy to require Executive to account for
and pay over to the Company or its subsidiaries, affiliates, strategic partners,
successors or assigns, as the case may be, all compensation, profits, monies,
accruals, increments or other benefits derived or received by Executive as a
result of any transaction or activity constituting a breach of any of the
Restrictive Covenants.

8.3        Extension of Restriction in the Event of Breach. In the event that
Executive breaches any of the provisions set forth in this Section 8, the right
and remedy is to extend the length of time of the Restricted Period for a period
of time equal to the period of time during which Executive was or is in breach
of such provision.

8.4        Enforceability in Jurisdictions.  Executive intends to and hereby
confers jurisdiction to specifically enforce the Restrictive Covenants by
issuing an injunction in aid of arbitration upon the courts of any jurisdiction
within the Restricted Area.  If the courts of any one or more of such
jurisdictions hold the Restrictive Covenants unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of Executive that such
determination not bar or in any way affect the right of the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns to the
relief provided herein in the courts of any other jurisdiction within the
geographic scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

8.5        Reasonableness; Severability; Modification.  Executive acknowledges
and agrees that the Restrictive Covenants are reasonable and necessary given
Executive’s position of trust and confidence within the Company and Executive’s
significant access to confidential information.  Executive further agrees that
the Restrictive Covenants are valid in geographic and temporal scope and in all
other respects.  If any provision of the Restrictive Covenants is held to





12




be excessively broad as to duration, activity or subject, it is the desire of
the Company and Executive that such provisions be construed by limiting and
reducing them so as to be enforceable to the maximum extent allowed by
applicable law and then fully enforced as so modified.  In the event that any
one or more of the provisions shall be held to be invalid, illegal or
unenforceable, it is the desire of the Company and Executive that the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  If any of the Restrictive Covenants, or any part
thereof, is invalid or unenforceable, the remainder of the Restrictive Covenants
shall not thereby be affected and shall be given full force and effect without
regard to the invalid portions.

9.          No Violation of Third-Party Rights. Executive represents, warrants
and covenants that Executive:

(i)          will not, in the course of employment, infringe upon or violate any
proprietary rights of any third party (including, without limitation, any third
party confidential relationships, patents, copyrights, mask works, trade
secrets, or other proprietary rights);

(ii)        is not a party to any conflicting agreements with third parties,
which will prevent Executive from fulfilling the terms of employment and the
obligations of this Agreement;

(iii)       does not have in Executive’s possession any confidential or
proprietary information or documents belonging to others and will not disclose
to the Company, use, or induce the Company to use, any confidential or
proprietary information or documents of others; and

(iv)        agrees to respect any and all valid obligations which Executive may
now have to prior employers or to others relating to confidential information,
inventions, discoveries or other intellectual property which are the property of
those prior employers or others, as the case may be.

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including, without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

10.        Arbitration.

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, shall be submitted to
final and binding arbitration in the Commonwealth of Pennsylvania according to
the National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association at the time in effect. The Company shall be responsible
for





13




any filing, administrative or arbitrator fees that exceed the amount it would
cost to file a claim in a court of competent jurisdiction in the Commonwealth of
Pennsylvania. The arbitrator shall have the authority to award the prevailing
party all or any portion of its expense of arbitration, including fees and
disbursements of legal counsel, if the arbitrator determines such award to be
equitable. This arbitration obligation extends to any and all claims that may
arise by and between the parties or their subsidiaries, affiliates, strategic
partners, successors or assigns, and expressly extends to, without limitation,
claims or causes of action for wrongful termination, impairment of ability to
compete in the open labor market, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the Pennsylvania
Constitution, the United States Constitution, and applicable state and federal
fair employment laws, federal and state equal employment opportunity laws, and
federal and state labor statutes and regulations, including, but not limited to,
the Civil Rights Act of 1964, as amended, the Fair Labor Standards Act, as
amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law. Executive understands that by
entering into this Agreement, Executive is waiving Executive’s rights to have a
court determine Executive’s rights, including under federal, state or local
statutes prohibiting employment discrimination, including sexual harassment and
discrimination on the basis of age, race, color, religion, national origin,
disability, veteran status or any other factor prohibited by governing law.
Executive further understands that there is no intent herein to interfere with
the Equal Employment Opportunity Commission’s right to enforce the laws it
oversees or Executive’s right to file an administrative charge of employment
discrimination or a similar state or local administrative agency.

11.        Assignment.

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, and Executive hereby consents
to any such assignment, in whole or in part, (i) to any of the Company’s
subsidiaries, affiliates, or parent corporations (provided that such assignment
shall not relieve the Company of any of its obligations owed to Executive
hereunder); or (ii) to any other successor or assign in connection with the sale
of all or substantially all of the Company’s assets or stock or in connection
with any merger, acquisition and/or reorganization involving the Company,
provided that such successor expressly assumes all of the Company’s obligations
under this Agreement.

12.        Notices.

All notices and other communications under this Agreement shall be: (i) in
writing; (ii) delivered personally, by fax, by electronic mail, by courier
service, or by certified or registered mail, first class postage prepaid and
return receipt requested; (iii) deemed to have been received on the date of
delivery or, if sent by certified or registered mail, on the third (3rd)
business day after the mailing thereof, or if sent by fax, twenty-four (24)
hours after transmission of a fax; and (iv) addressed as follows (or to such
other address as the party entitled to notice shall hereafter designate in
accordance with the terms hereof):





14




If to the Company:

Rite Aid Corporation
30 Hunter Lane
Camp Hill, Pennsylvania 17011
Attention: General Counsel

Fax: (717) 760-7867
Email: jcomitale@riteaid.com

If to Executive:

Andre Persaud, at Executive’s last address shown on the payroll records of the
Company.

Any party may change such party’s address for notices by notice duly given
pursuant hereto.

13.        General.

13.1      No Offset or Mitigation. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against Executive or others
whether in respect of claims made under this Agreement or otherwise. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts, benefits and other compensation payable or
otherwise provided to Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced, regardless of whether Executive obtains
other employment.

13.2      Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania without
giving effect to conflicts of laws principles thereof which might refer such
interpretations to the laws of a different state or jurisdiction. Any court
action instituted by Executive or the Company relating in any way to this
Agreement shall be filed exclusively in state or federal court in the
Commonwealth of Pennsylvania and Executive and the Company consent to the
jurisdiction and venue of said courts in any action instituted by or on behalf
of the Company or Executive against the other.

13.3      Entire Agreement. This Agreement sets forth the entire understanding
of the parties relating to Executive’s employment with the Company and cancels
and supersedes all agreements, arrangements and understandings relating thereto
made prior to the date hereof, written or oral, between Executive and the
Company and/or any subsidiary or affiliate.

13.4      Amendments: Waivers. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed by the parties, or in the case
of a waiver, by the party waiving compliance. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce the same. No waiver by
any party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to





15




be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

13.5      Conflict with Other Agreements. Executive represents and warrants that
neither Executive’s execution of this Agreement nor the full and complete
performance of Executive’s obligations hereunder will violate or conflict in any
respect with any written or oral agreement or understanding with any person or
entity.

13.6      Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the Company (and its successors and assigns) and
Executive and Executive’s heirs, executors and personal representatives.

13.7      Withholding. Notwithstanding any other provision of this Agreement,
the Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

13.8      Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

13.9      No Assignment. The rights and benefits of Executive under this
Agreement may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by Executive to anticipate, alienate, assign, sell,
transfer, pledge, encumber or charge the same shall be void. Payments hereunder
shall not be considered assets of Executive in the event of insolvency or
bankruptcy.

13.10    Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

13.11    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts; each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.

14.        Compliance with Code Section 409A.

(a)         Interpretation: The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code (“409A”), to
the extent subject thereto, and accordingly, to the maximum extent permitted,
this Agreement shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, Executive
shall not be considered to have terminated employment with the Company for
purposes of any payments under this Agreement which are subject to 409A until
Executive has incurred a “separation from service” from the Company within the
meaning of 409A.





16




(b)         Payment of Benefits: To the extent necessary to avoid adverse tax
consequences, and except as described below, any payment to which Executive
becomes entitled under the Agreement, or any arrangement or plan referenced in
this Agreement, that constitutes “deferred compensation” under 409A, and is (a)
payable upon Executive’s termination; (b) at a time when Executive is a
“specified employee” as defined by 409A shall not be made until the first
payroll date after the earliest of: (1) the expiration of the six (6) month
period (the “Deferral Period”) measured from the date of Executive’s
 “separation from service” within the meaning of such term under 409A; or (2)
the date of Executive’s death.

On the first payroll date after the expiration of the Deferral Period, all
payments that would have been made during the Deferral Period (whether in a
single lump sum or in installments) shall be paid as a single lump sum to
Executive or, if applicable, Executive’s beneficiary. This section shall not
apply to any payment which meets the short term deferral exception to 409A or
constitutes “separation pay” as described in Treasury Regulation Section
409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two (2) times (x)
Executive’s annualized compensation for the taxable year preceding the year in
which the separation from service occurs or (y) the Code Section 401(a)(17)
limit on compensation for the year in which separation from service occurs and
(iii) are paid in total by the end of the second calendar year following the
calendar year in which the separation from service occurs).

For purposes of 409A, each payment and each installment described in this
Agreement shall be considered a separate payment from each other payment or
installment and to the extent required by 409A, a payment due upon termination
of employment will only be paid upon Executive’s separation from service within
the meaning of such term under 409A.

(c)         Reimbursements: To the extent required by 409A, with regard to any
provision that provides for the reimbursement of costs and expenses, or for the
provision of in-kind benefits: (i) the right to such reimbursement or in-kind
benefit shall not be subject to liquidation or exchange for another benefit;
(ii) the amount of expenses or in-kind benefits available or paid in one (1)
year shall not affect the amount available or paid in any subsequent year; and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year in which the expense occurred.





17




IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

 

 

RITE AID CORPORATION

 

 

 

/s/ James J. Comitale

 

Name: James J. Comitale 

 

Title: EVP, General Counsel & Secretary

 

 

 

EXECUTIVE

 

 

 

/s/ Andre Persaud

 

Andre Persaud

 

 

 



18




APPENDIX A TO EMPLOYMENT AGREEMENT

Form of Severance Agreement and Release

This Agreement (this “Agreement”) confirms the terms of the separation of
employment of [NAME] (“you”) from Rite Aid Corporation, a Delaware corporation
(the “Company,” and together with you, the “Parties”).  Capitalized terms not
otherwise defined herein will have the meanings attributed to them in your
employment agreement with the Company, effective as of [DATE] (the “Employment
Agreement”).

1.          Separation Date. Your last day of employment with the Company will
be [DATE] (the “Separation Date”) and as of such date you shall cease to be
employed by the Company in any capacity and you will automatically resign from
all positions you then hold with the Company and its subsidiaries, including as
a member of the Board of Directors of Rite Aid Corporation or Board of Directors
of any of the Company’s subsidiaries to the extent applicable.  You agree to
execute any additional documents required or requested by the Company to
effectuate your resignations from such positions.  You agree that, following the
Separation Date, you will not represent yourself to be associated in any ongoing
capacity with the Company or any of its subsidiaries or affiliates.

2.          Accrued Benefits; Severance.

(a)         Whether or not this Agreement becomes effective pursuant to its
terms, the Company will pay you the amount of accrued but unpaid base salary
through the Separation Date and reimburse you for reasonable expenses incurred
by you in furtherance of your duties through the date of notice of your
termination of employment in accordance with Company policies, less all
applicable withholdings and deductions.1

(b)         Provided that this Agreement becomes effective pursuant to its terms
and you remain in compliance with this Agreement, and with the Restrictive
Covenants, at all times, the Company will pay and provide you with the benefits,
at the time and in the form, set forth in Section 5.3 of the Employment
Agreement, less all applicable withholdings and deductions.2

3.          Release.

(a)         You hereby release, discharge and forever acquit the Company, and
its parent, affiliates and subsidiaries and each of their respective past,
present and future stockholders, members, partners,  directors, managers,
employees, agents, attorneys, heirs, legal representatives, and each of the
successors and assigns of the foregoing, in their personal and representative
capacities (individually, “Company Party,” and collectively, the “Company

--------------------------------------------------------------------------------

1          In addition, the actual Release will include a specific list of
vested benefits under employee benefit plans to be excluded from the Release
requirement.

2          The actual Release will contain an appendix setting forth all of the
entitlements that apply upon termination pursuant to the Employment, and the
Employment Agreement will be terminated/superseded pursuant to Section 14 below.





 




Parties”), from liability for, and hereby waive, any and all claims, charges,
liabilities, causes of action, rights, complaints, sums of money, suits, debts,
covenants, contracts, agreements, promises, benefits, obligations, damages,
demands or liabilities of every nature, kind and description, in law, equity or
otherwise, whether known or unknown,  suspected or unsuspected (collectively,
“Claims”) which you or your heirs, executors, administrators, spouse, relatives,
successors or assigns ever had, now have or may hereafter claim to have by
reason of any matter, cause or thing whatsoever: (i) arising from the beginning
of time through the date upon which you sign this Agreement including, but not
limited to (A) any such Claims relating in any way to your employment
relationship with the Company or any other Company Parties, and (B) any such
Claims arising under any federal, state, local or foreign statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act (the “ADEA”), Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Pennsylvania Human
Relations Act, the Pennsylvania Equal Pay Law and any other federal, state,
local or foreign law (statutory, regulatory or otherwise) that may be legally
waived and released; (ii) relating to wrongful employment termination; or (iii)
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company or any of the other
Company Parties and you, including, without limitation, the Employment Agreement
and any incentive compensation plan or equity plan with any Company
Party.  Notwithstanding the above, this release does not extend to (I) claims
for Accrued Benefits; (II) claims for worker’s compensation benefits or for an
occupational disease; (III) any whistleblower claims arising under the
Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform and Consumer Protection Act;
(IV) claims to require the Company to honor its commitments set forth in this
Agreement; (V) claims to interpret or to determine the scope, meaning or effect
of this Agreement; (VII) claims for indemnification and officers and directors
liability insurance coverage under the Employment Agreement, the Company’s
charter, by-laws or applicable law, as applicable; and/or (VIII) claims that
cannot be waived as a matter of law pursuant to federal, state, or local law
(collectively, clauses (I) through (VIII) are the “Excluded Claims”).

(b)         You further acknowledge and agree that, except with respect to the
Accrued Benefits, the Company Parties have fully satisfied any and all
obligations whatsoever owed to you arising out of your employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to you by the Company or any other Company Party.

4.          Attorney Consultation; Voluntary Agreement.

(a)         You acknowledge that (i) the Company has advised you to consult with
an attorney of your own choosing before signing this Agreement, (ii) you have
been given the opportunity to seek the advice of counsel, (iii) you have
carefully read and fully understand all of the provisions of this Agreement,
including the release in Section 3 (the “Release”), (iv) the Release
specifically applies to any rights or claims you may have against the Company
Parties pursuant to the ADEA, (v) you are entering into this Agreement
knowingly, freely and voluntarily in exchange for good and valuable
consideration to which you are not otherwise entitled and (vi) you have the full
power, capacity and authority to enter into this Agreement.

5.          Review and Revocation Period.





 




(a)         You have twenty-one  (21) days following your receipt of this
Agreement (the “Consideration Period”) to review its terms, including the
Release, and to reflect upon them and consider whether you want to sign it,
although you may sign it sooner; provided,  however, that you may not sign this
Agreement prior to the Separation Date.  You acknowledge and agree that changes
to this Agreement, whether material or immaterial, do not restart the running of
the Consideration Period.  You understand and agree that you may consent to this
Agreement, including the Release, by signing and returning this Agreement within
the applicable time frame to General Counsel, Rite Aid Corporation, 30 Hunter
Lane, Camp Hill, PA 17011 or by e-mail at jcomitale@riteaid.com.

(b)         You may revoke your consent to the Release within the seven day
period beginning on the date you execute this Agreement (such seven day period
being referred to herein as the “Release Revocation Period”).  To be effective,
such revocation must be in writing signed by you and delivered to the Company at
the above address before 11:59 p.m., Eastern Standard time, on the last day of
the Release Revocation Period.

(c)         In the event of such revocation by you, the Release shall be of no
force or effect, and you will not have any rights and the Company will not have
any obligations under Section 2(b) of this Agreement.  Provided that you do not
revoke your consent to the Release within the Release Revocation Period, the
Release shall become effective on the eighth (8th) calendar day after the date
upon which you execute this Agreement (the “Release Effective Date”).

6.          Restrictive Covenants.  You acknowledge and agree that the
Restrictive Covenants, and any other written restrictive covenants and
confidentiality agreements in effect with the Company, are incorporated herein
by reference and fully made a part hereof for all purposes and remain in full
force and effect.

7.          Cooperation.  You agree that, at mutually agreeable times, you will
meet with representatives of the Company, or its respective parent or subsidiary
company representatives and provide any information you acquired during the
course of your employment relating in any way to any legal disputes involving
the Company.  You further agree that you will cooperate fully with the Company
relating to any such litigation matter or other legal proceeding in which you
were involved or on which you have knowledge by virtue of your employment with
the Company, including any existing or future litigation or other legal
proceeding involving the Company, whether administrative, civil or criminal in
nature in which and to the extent the Company deems your cooperation
necessary.  You will be entitled to reimbursement by the Company of reasonable
costs and expenses incurred by you in connection with complying with your
obligations under this Section 7.

8.          Non-Disparagement. You agree that you will not make any negative
comments or disparaging remarks, in writing, orally or electronically
(“Disparaging Remarks”), about the Company or any of the other Company Parties
and their respective products and services.  The Company agrees to instruct
members of its senior management team not to, for as long as such individuals
remain affiliated with the Company, make any Disparaging Remarks about you;
provided,  however, that nothing in this Section 8 shall prohibit you from (a)
making truthful and accurate statements or disclosures that are required by
applicable law or legal process;





 




 

(b) making any voluntary disclosure of information or documents concerning
possible violations of law to any governmental agency or legislative body, or
any self-regulatory organization; or (c) exercising protected rights to the
extent that such rights, by law, cannot be waived by agreement.

9.          No Admission.  Nothing herein will be deemed to constitute an
admission of wrongdoing by you or any of the Company Parties.  Neither this
Agreement nor any of its terms may be used as an admission or introduced as
evidence as to any issue of law or fact in any proceeding, suit or action, other
than an action to enforce this Agreement.

10.        Counterparts.  This Agreement may be executed in counterparts, and
each counterpart, when so executed and delivered, will be deemed to be an
original and both counterparts, taken together, will constitute one and the same
Agreement.  A faxed or .pdf-ed signature will operate the same as an original
signature.

11.        Successors and Assigns.  This Agreement will inure to the benefit of
and be binding upon the Company and any successor organization which shall
succeed to the Company by acquisition, merger, consolidation or operation of
law, or by acquisition of assets of the Company and any assigns.  You may not
assign this Agreement, provided that in the event of your death prior to
receiving all of the payments provided by Section 2 of this Agreement, any
remaining payments will be made to your estate.

12.        Severability; Blue-Penciling.  The provisions of this Agreement are
severable and the invalidity of any one or more provisions will not affect the
validity of any other provision.  In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the scope
thereof, the Parties hereto agree that said court in making such determination
shall have the power to reduce the scope of such provision to the extent
necessary to make it enforceable, and that this Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.

13.        Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law principles thereof that would give rise to the application
of the laws of any other jurisdiction.

14.        Entire Agreement/No Oral Modifications.  This Agreement constitutes
the entire agreement between you and any of the Company Parties with respect to
the subject matter hereof and supersedes all prior discussions, negotiations,
representations, arrangements or agreements relating thereto, whether written or
oral, including but not limited to the Employment Agreement, provided,  however,
that Sections 6 and 7 of the Employment Agreement shall remain in effect for the
duration and on the terms set forth therein.  You represent that in executing
this Agreement, you have not relied on any representation or statement not set
forth herein.  No amendment or modification of this Agreement shall be valid or
binding on the Parties unless in writing and signed by both Parties.

*        *        *





 




IN WITNESS WHEREOF, the Parties have signed this Agreement as of the dates
indicated below.

 

Rite Aid Corporation

 

[Executive Name]

 

 

 

By:

 

 

 

Name:

 

 

[Executive Name]

 

 

 

 

 

 

Title:

 

Date:

 

 

 

Date:

 

 

 

 

 

